358 U.S. 129
79 S. Ct. 231
3 L. Ed. 2d 225
UNIVERSAL TRADES, Inc., appellant,v.COMMONWEALTH OF PENNSYLVANIA.
No. 434.
Supreme Court of the United States
December 8, 1958
Rehearing Denied Jan. 12, 1959.

See 358 U.S. 938, 79 S. Ct. 311.
Messrs. Manuel Kraus and Roy J. Keefer, for appellant.
Messrs. Thomas D. McBride, Atty. Gen. of Pennsylvania and Edward Friedman, Deputy Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.